Citation Nr: 0507413	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for right foot 
callosities.

2.  Entitlement to an increased rating for chronic eczema of 
the hands and feet, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


WITNESSES AT HEARINGS ON APPEAL

Appellant-veteran and his wife




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to October 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to a total 
rating based on individual unemployability.  The Board also 
denied this claim in a September 2003 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2004 the Court granted 
a joint motion for remand vacating the Board's September 2003 
decision and remanding the issue of entitlement to a total 
rating for further development and consideration of the 
medical record.  

This matter also comes before the Board from an April 2003 
rating decision of the Little Rock RO which denied the 
veteran's claims of entitlement to higher ratings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record shows that the veteran is treated at 
VA for a skin disorder of his feet and hands, depression, and 
the residuals of a left subcortical cerebral infarction, 
including a cognitive disorder.  The veteran has been 
unemployed for many years due to medical problems and is 
receiving Social Security Administration disability benefits 
due to primary diagnoses of status-post cerebrovascular 
accident and hypertension, neither of which disability is 
service-connected.

The veteran has undergone various VA examinations over the 
course of this appeal and been determined to be unemployable 
due to his disabilities.  Unfortunately, the medical opinions 
of record do not include a distinction between limitations 
caused by service-connected disabilities as opposed to 
nonservice-connected disabilities.

The veteran and his wife testified before both RO hearing 
officers and the Board regarding limitations caused by 
service-connected disabilities.  The testimony reflects 
continued complaints of feet problems, primarily associated 
with eczema, and psychological limitations.  At a June 2004 
hearing before the Board, the veteran specifically testified 
that he did not attribute his behavioral quirks to his 
service-connected depression.

Following a review of the record, the Board finds that the 
medical record is unclear as to whether current symptoms with 
respect to a foot disability are attributed to callosities or 
are solely related to eczema.  Additionally, there is a 
question as to the impact of the veteran's residuals of a 
cerebrovascular accident, a disability that is not service-
connected, on his employability.  Thus, in an effort to fully 
assist this veteran in substantiating his claims, this matter 
must be remanded to further develop the medical record.

Therefore, this matter is REMANDED for the following action:

1.  Please obtain all VA treatment 
records from the Little Rock VA Medical 
Center, from February 2004 until the 
present, for both physical and 
psychological impairments and associate 
those records with the claims folder.

2.  Please schedule the veteran for an 
examination to determine the nature of 
his foot disability.  The examiner should 
review the claims folder and state what 
symptoms, if any, may be attributed to 
calluses and what symptoms, if any, may 
be attributed to eczema.  The examiner 
should also be requested to state what, 
if any, functional limitation is caused 
by each diagnosed foot disability.  All 
opinions must be supported by complete 
rationale.

3.  Please schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
impairment.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted.  To the 
extent possible, the examiner is 
requested to distinguish that impairment 
and symptomatology arising from the 
veteran's service-connected major 
depression from impairment and 
symptomatology arising from nonservice-
connected disabilities.  The complete 
rationale for all opinions expressed 
should be fully explained.

4.  Please schedule the veteran for an 
examination to determine whether he is 
unemployable as a result of his service-
connected chronic eczema of the hands and 
feet, major depressive disorder, and 
callosity of the right foot.  The 
examiner should review the claims folder, 
render all appropriate diagnoses, and 
state what level of functional 
limitation, if any, is caused by each 
diagnosed disability.  The examiner 
should also state whether the veteran is 
unemployable due to any specific 
disability and/or combination of 
disabilities, setting out which 
disabilities specifically contribute to 
the unemployability.  All opinions must 
be supported by complete rationale.
5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________		_________________________
   HEATHER J. HARTER		        MILO H. HAWLEY
  Acting Veterans Law Judge, 		     Acting Veterans Law 
Judge
   Board of Veterans' Appeals	                                    
Board of Veterans' Appeals


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


